                                          Case 3:17-cv-01675-JSC Document 105 Filed 11/14/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW GASSER, et al.,                          Case No.17-cv-01675-JSC
                                                       Plaintiffs,
                                   8
                                                                                         ORDER RE: MOTION FOR
                                                 v.                                      EXPEDITED HEARING ON MOTION
                                   9
                                                                                         TO WITHDRAW AS COUNSEL
                                  10     KISS MY FACE, LLC,
                                                                                         Re: Dkt. No. 104
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the “Emergency Unopposed Motion for Expedited Hearing on the

                                  14   Motion to Withdraw as Counsel” filed by Diesch Forrest, APC. (Dkt. No. 104.) Having reviewed

                                  15   the motion, and good cause appearing, the Court grants the motion. The hearing on Diesch

                                  16   Forrest, APC’s unopposed motion to withdraw as counsel, (Dkt. No. 101), currently scheduled for

                                  17   December 6, 2018, is rescheduled for November 16, 2018 at 9:00 am. Counsel for both parties

                                  18   may appear by telephone and shall contact Court Call to make the arrangements.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 14, 2018

                                  21

                                  22
                                                                                                 JACQUELINE SCOTT CORLEY
                                  23                                                             United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
